DETAILED ACTION
	Claims 1-20 have been considered for patentability.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 17-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Saeki et al. (US Publication 2016/0293869). 
	In re Claim 1, Saeki discloses a display substrate 20 comprising a display portion A, a binding portion C and a bendable portion B between the display portion and the binding portion, wherein the binding portion is on a side of the display portion distal to a light exit side of the display substrate; wherein, a support layer 12 is on an inner side of the bendable portion, and the support layer extends from one end of the bendable portion close to the display portion to one end of the bendable portion close to the binding portion of the bendable portion and extends along an edge on the inner side of the bendable portion; and the bendable portion is bent around a bending axis.  
In re Claim 2, Saeki discloses wherein a cross-sectional shape of the bendable portion B in a plane perpendicular to the bending axis is a partial circular ring (See Figure 2), and an intersection point between the bending axis and the plane is a circle center of a circular ring where the bent bendable portion is located.  

In re Claim 4, Saeki discloses wherein the support layer 12 covers an entire surface on the inner side of the bendable portion B.  
In re Claim 5, Saeki discloses wherein a material of the support layer 12 comprises a curing adhesive cured by ultraviolet light UV.  Saeki, paragraph 0037. 
In re Claim 6, Saeki discloses wherein the support layer 12 comprises a plurality of support strips (See Figure 6) arranged along the edge on the inner side edge of the bendable portion B from the one end of the bendable portion close to the display portion A to the one end of the bendable portion close to the binding portion C; in a cross section of the support strips in a plane perpendicular to the bending axis, a width of each of the support strips is gradually increased from an end of the support strip proximal to the bending axis to an end of the support strip distal to the bending axis (See Figure 6 and associated description).  
In re Claim 7, Saeki discloses wherein a cross-sectional shape of the support strip in a plane perpendicular to the bending axis is trapezoidal.  See Saeki, Figure 6 and associated description.
In re Claim 8, Saeki discloses wherein a cross-sectional shape of the support strip 51 in a plane perpendicular to the bending axis is semicircular.  See Saeki, Figure 6 and associated description. 
In re Claim 9, Saeki discloses a back film 20, wherein the back film comprises a first layer of back film on a surface of the display portion proximal to the binding portion C and a second 
In re Claim 10, Saeki discloses a back film 20, wherein the back film comprises a first layer of back film on a surface of the display portion A proximal to the binding portion C and a second layer of back film on a surface of the binding portion proximal to the display portion A, and both ends of the support layer 12 abut against the back film.  
In re Claims 11 and 12, Saeki discloses wherein the end of the support layer 12 abutting against the back film 20 has a same thickness as the back film 20.  
In re Claims 13 and 14, Saeki discloses a spacer block 24 between the first layer of back film 20 and the second layer of back film 20, wherein the spacer block is provided with a chamfer structure at one end of the spacer block proximal to the binding portion C, and the chamfer structure is on one side of the spacer block proximal to the bendable portion.  
In re Claim 17, Saeki discloses a flexible cover plate 21 which is on the display substrate at a light exit side of the display substrate.  
In re Claim 18, Saeki discloses wherein a cross-sectional shape of the bendable portion B in a plane perpendicular to the bending axis is a partial circular ring, an intersection point of the bending axis and the plane is a circle center of a circular ring where the bent bendable portion is located.  
In re Claim 19, Saeki discloses wherein a cross-sectional shape of the support layer 12 in a plane perpendicular to the bending axis is a partial circular ring.  See Saeki, Figure 2.
In re Claim 20, Saeki discloses wherein the support layer 12 covers an entire surface on the inner side of the bendable portion B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeki et al. (US Publication 2016/0293869) taken alone.
In re Claims 15 and 16, Saeki discloses the limitations as noted above, wherein a space block 24 with a chamfered structure (See Figures 2, 4 and 7, for example), but does not explicitly disclose the specific dimensions claimed in Claims 15 and 16.  However, it has been held that simply changing the shape and/or size of that which is otherwise disclosed in the prior art is within the realm of knowledge of a person of ordinary skill in the art absent a nonobvious motivation for so doing.  See MPEP §2144.04 (I), (IV) (A)-(B).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADRIAN S WILSON/Primary Examiner, Art Unit 2841